UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                  02/03/2020

ANHUI KONKA GREEN LIGHTING CO., LTD.

                                                Plaintiff,                       ORDER

                             -against-                                  18-CV-12255 (PAE) (KHP)

GREEN LOGIC LED ELECTRICAL SUPPLY, INC., et al.

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         As discussed during the conference held on January 31, 2020, by no later than February

7, 2020, the parties shall file a joint letter on ECF advising the Court of the date when the

inspection of the lighting panels sold by Plaintiff, Anhui Konka Green Lighting Co., Ltd.

(“Konka”), to Defendant, Green Logic LED Electrical Supply, Inc. (“Green Logic”), will be taking

place. The inspection shall occur in February 2020.

         By no later than February 7, 2020, Defendant Green Logic shall also file a letter with the

Court explaining whether it is still in business. To the extent Defendant Green Logic is no longer

in business, it shall provide documentation demonstrating that it ceased operations. Such

documentation shall also demonstrate whether Defendant Green Logic has a successor in

interest and, if so, the liabilities, if any, the successor in interest assumed from Green Logic.

         Defendant Green Logic’s amended answer is due by February 7, 2020. No further

amendments of any of the pleadings will be permitted after that date absent good cause.

Plaintiff Konka’s and Third-Party Defendants’ motion to dismiss Defendant Green Logic’s third-

party complaint and counterclaims is due by February 28, 2020. Defendant Green Logic’s
opposition brief is due by March 20, 2020 and Plaintiff Konka’s and the Third-Party Defendants’

reply brief is due by March 27, 2020.

       Case management conferences are hereby scheduled for February 27, 2020 at 11:00

a.m., April 8, 2020 at 10:00 a.m., and May 20, 2020 at 10:00 a.m. To the extent Plaintiff Konka

or Defendant Green Logic observes deficiencies in the other party’s responses to interrogatory

or document requests, they are instructed to file a letter on ECF listing such deficiencies and

explaining why they are deficient one week prior to the February 27, 2020 conference. At this

time, the Court will not consider any motions pertaining to discovery disputes filed on ECF.

       Fact discovery is extended to May 29, 2020 and expert discovery is extended to July 3,

2020. No further extensions will be granted absent good cause. Defendant Green Logic is

reminded that it must produce a 30(b)(6) witness and that such witness must be prepared to

testify on the deposition topics noticed by Plaintiff Konka. The Court expects the parties to

meet and confer in good faith with respect to any discovery issues and to comply with Federal

Rule of Civil Procedure 1.


       SO ORDERED.

Dated: February 3, 2020
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 2
